Filed with the Securities and Exchange Commission on October 13, 2015 REGISTRATION NO. 333-184891 INVESTMENT COMPANY ACT NO. 811-07975 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 POST-EFFECTIVE AMENDMENT NO. 9 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 155 PRUCO LIFE OF NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT (Exact Name of Registrant) PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY (Name of Depositor) NEWARK, NEW JERSEY 07102-2992 (973) 802-7333 (Address and telephone number of Depositor's principal executive offices) SUN-JIN MOON, ESQ. PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY NEWARK, NEW JERSEY 07102-2992 (973) 802-6000 (Name, address and telephone number of agent for service) COPIES TO: WILLIAM J. EVERS VICE PRESIDENT PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY NEWARK, NEW JERSEY 07102-2992 (973) 802-3716 Approximate Date of Proposed Sale to the Public: Continuous It is proposed that this filing become effective: (check appropriate space) [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on November 13, 2015 pursuant to paragraph (b) of Rule 485 [] 60 days after filing pursuant to paragraph (a)(i) of Rule 485 [] on pursuant to paragraph (a)(i) of Rule 485 [] 75 days after filing pursuant to paragraph (a)(ii) of Rule 485 [] on pursuant to paragraph (a)(ii) of Rule 485 If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. TITLE OF SECURITIES BEING REGISTERED: Units of interest in Separate Accounts under variable annuity contracts. EXPLANATORY NOTE This Post-Effective Amendment No. 9 to the Registrant’s Registration Statement on Form N-4 is being filed pursuant to paragraph(b)(1)(iii) of Rule 485 under the Securities Act of 1933, as amended (the “1933 Act”) for the sole purpose of delaying, until November 13, 2015, the effectiveness of Post-Effective Amendment No. 7, which was filed on July 17, 2015 (accession no. 0000826734-15-000450) pursuant to paragraph (a)(1) of Rule 485 under the 1933 Act.The prospectus, statement of additional information and Part C that were filed as part of Post-Effective Amendment No. 7 are hereby incorporated by reference.Other than as set forth herein, this Post-Effective Amendment does not amend or delete any other part of this Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement, and has duly caused this post-effective amendment to be signed on its behalf in the City of Newark and the State of New Jersey on this 13th day of October, 2015. PRUCO LIFE OF NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT REGISTRANT BY: PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY DEPOSITOR /s/ Robert F. O'Donnell* Robert F. O'Donnell President and Chief Executive Officer PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY DEPOSITOR By:/s/ Robert F. O'Donnell* Robert F. O'Donnell President and Chief Executive Officer SIGNATURES As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. SIGNATURE TITLE DATE /s/ Robert F. O’Donnell* Robert F. O’Donnell Director, President and Chief Executive Officer October 13, 2015 Yanela C. Frias* Yanela C. Frias Chief Financial Officer, Chief Accounting Officer, Vice President and Director (Principal Accounting Officer) October 13, 2015 John Chieffo* John Chieffo Director October 13, 2015 Kenneth Y. Tanji* Kenneth Y. Tanji Director October 13, 2015 Bernard J. Jacob* Bernard J. Jacob Director October 13, 2015 Richard F. Lambert* Richard F. Lambert Director October 13, 2015 Kent D. Sluyter* Kent D. Sluyter Director October 13, 2015 By:/s/ William J. Evers William J. Evers * Executed by William J. Evers on behalf of those indicated pursuant to Power of Attorney.
